Citation Nr: 1741952	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  14-02 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for type II diabetes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to March 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his August 2015 VA Form 9, the Veteran requested a Travel Board hearing.   In October 2016, prior to the hearing, the Veteran withdrew the hearing request.  Thus, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.702 (e) (2016).
	
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for multiple sclerosis.  The record shows that he was diagnosed with multiple sclerosis in July 2008.  He has provided lay evidence of a long history of symptoms that ultimately have been attributed to multiple sclerosis, including leg numbness with prolonged standing during service.  His private treatment records in 2008, immediately before his diagnosis, note a seven to ten year history of leg numbness and back pain.  This is confirmed by VA treatment records in 2000 that note complaints of fatigue and arthralgias.  A July 2000 VA treatment record notes a history of disc problems in his lumbar spine since 1989.

In an October 2013 letter, the Veteran's private doctor, Dr. A.W.K., noted that the Veteran's multiple sclerosis could have been present twenty or thirty years prior to his diagnosis.  A December 2013 VA neurology note shows the Veteran's report at that time that he has been treated ineffectively for leg and back pain ever since service and that his current multiple sclerosis symptoms were similar to those which he experienced in the military.  Thus, based on the Veteran's report of continuity of symptoms, Dr. R.A.S. found that the onset of the Veteran's multiple sclerosis was likely during military service.  This report of continuous symptoms is at odds with the medical history provided at the time of treatment.  Nevertheless, this opinion is sufficient to trigger VA's duty to provide an examination on this issue to determine whether the reported leg numbness in service was causally linked to the Veteran's subsequent development of multiple sclerosis.

The Veteran is also seeking service connection for type II diabetes that he relates to weight gain caused by his multiple sclerosis and associated fatigue.  Thus, if service connection is established for multiple sclerosis, he may be entitled to service connection for diabetes on a secondary basis.  As such, a medical opinion is necessary to determine whether the Veteran has diabetes that was caused by his active duty service or was caused or aggravated by his multiple sclerosis.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination by an examiner to determine the nature and etiology of his multiple sclerosis.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided.

Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that his current multiple sclerosis was incurred in service or within seven years of his March 1975 separation from service or was otherwise caused by his active duty service.  The examiner is asked to specifically address the Veteran's reports of leg numbness with prolonged standing in service, his post-service leg and back complaints, and his intervening back diagnoses.

If the examiner cannot provide the above opinion, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

2.  Schedule the Veteran for a VA examination by an examiner to determine the nature and etiology of his diabetes.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided.

Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that his current diabetes was caused by his active duty service or by his multiple sclerosis or was worsened beyond its natural progression by his multiple sclerosis, to include as due to weight gain brought on by fatigue associated with multiple sclerosis.

If the examiner cannot provide the above opinion, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

3.  Then, readjudicate the Veteran's claims of entitlement to service connection for multiple sclerosis and type II diabetes.  If any of the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

